CHIEF JUSTICE PRYOR
deliverf.d the opinion of the court.
This court has no power to determine the question as to the liability of the sheriff for failing to make the money on *517■an execution issued from this court, or for failing to make a return of the writ within the time required by law.
An issue of fact may be, and has been, raised in this case that belongs to a court of original jurisdiction, and while this court has the power to compel obedience to its process by fine or other punishment, it has no jurisdiction to determine the liability of an officer in a case like this. It has appellate jurisdiction only, and the only remedy we see is by a suit on the bond of the sheriff in the court below.
The motion is therefore dismissed.